UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1232


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                Plaintiff - Appellee,

          and

EDITH REDDEN; LARRY REDDEN,

                Defendants – Appellees,
          v.

STACY EDWARD WADE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-00037-JFA)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy Edward Wade, Appellant Pro Se. Mary Daniel LaFave, Regina
Hollins Lewis, GAFFNEY, LEWIS & EDWARDS, LLC, Columbia, South
Carolina; William E. Hopkins, Jr., HOPKINS LAW FIRM, LLC,
Pawleys Island, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stacy Edward Wade appeals the district court’s order

denying his “Motion for Relief from the District Court’s Order”

granting The Prudential Insurance Company of America’s motion

for default judgment, motion for deposit, and motion for summary

judgment,      and    granting   Defendants     Edith    and     Larry    Redden’s

motion for summary judgment, and he has filed a motion for a

copy of the record at government expense.                We have reviewed the

record   and    find    no   reversible     error.      Accordingly,      we     deny

Wade’s motion for a copy of the record at government expense and

affirm the district court’s order.             Prudential Ins. Co. of Am.

v.   Wade,   No.     3:12-cv-00037-JFA      (D.S.C.     Mar.    6,     2014).     We

dispense     with     oral   argument     because     the      facts    and     legal

contentions     are    adequately   presented    in     the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2